TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00771-CV



Accromedia Group, Inc., Jim F. Faile, Dream Girls, Inc., E! Entertainment Television
International Holding, Inc., E! Networks, E! Entertainment Television, 
and E! Online, Appellants

v.

Amber Kulhanek, Appellee



FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 01-0505, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellants Accromedia Group, Inc., Jim F. Faile, Dream Girls, Inc., E!
Entertainment Television International Holding, Inc., E! Networks, E! Entertainment Television, 
and E! Online and appellee Amber Kulhanek no longer wish to pursue this appeal and have filed 
unopposed motions to dismiss the appeal.  We grant the motions and dismiss the appeal.  Tex.
R. App. P. 42.1(a).
 
 
                                                                        __________________________________________

                                                                        Bob Pemberton, Justice

Before Justices B.A. Smith, Pemberton and Waldrop

Dismissed on Appellants’ Motions

Filed: August 24, 2006